UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
DAVIE SIMMONS, DWIGHT
REDLEY, DERRICK AMOS,
LATANYA PIERCE, 559 ST. JOHN’S
PL LLC, KARL TERRY, JOHN AND
JANE DOE 1 THRU 50,

                      Plaintiffs,

       -against-                                      MEMORANDUM AND ORDER
                                                      Case No. 19-CV-3316 (FB) (ST)
ALEXANDER REICH, NECHADIM
CORP., TEVES REALTY, INC.,
HAROLD SCHWARZ, SEARLE
SELMON, SOLOMON
ROSENGARTEN, ALAN
WOHLBERG, YELADIM LLC, JOHN
DOE, JANE DOE 1 THRU 10,

                       Defendants.
------------------------------------------------x

BLOCK, Senior District Judge:

       The plaintiffs in this action under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) claim that the defendants engaged in fraudulent and

otherwise unlawful lending practices.               Defendant Alexander Reich obtained a

judgment of foreclosure against plaintiff Dwight Redley in 2011. The property is

scheduled to be sold on September 19, 2019.

       Redley seeks a temporary restraining order and preliminary injunction staying

the foreclosure sale on the ground that the mortgage on the property was procured
through the unlawful practices alleged in the complaint.       Having read the parties’

papers and heard oral argument on September 17, 2019, the Court denies Redley’s

request for the following reasons.

          “Under the Rooker–Feldman doctrine, federal district courts lack

jurisdiction over cases that essentially amount to appeals of state court judgments.”

Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014)

(citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-84

(2005)). In Vossbrinck, the Second Circuit held that the doctrine barred a claim for

the return of foreclosed property because it “invite[d] review and rejection of the

state [foreclosure] judgment.” Id. at 427 (alterations and internal quotation marks

omitted). Although Redley seeks only a temporary stay of the foreclosure sale,

there is still no way to grant his request without rejecting the state-court judgment

authorizing it. See Jing Chun Wu v. LeVine, 314 F. App’x 376, 377 (2d Cir. 2009)

(holding that request to stay foreclosure sale “in effect request[ed] that the district

court overturn the state court’s judgment of foreclosure.”).

      Moreover, the Anti-Injunction Act, 28 U.S.C. § 2283, states that “[a] court of

the United States may not grant an injunction to stay proceedings in a State court

except as expressly authorized by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.”       None of the statutory



                                          2
exceptions applies to a foreclosure sale. See Ungar v. Mandell, 471 F.2d 1163,

1165 (2d Cir. 1972). It does not matter that Redley is not seeking to stay a pending

proceeding because the prohibition “cannot be evaded by addressing the [injunction]

to the parties or prohibiting utilization of the results of a completed state

proceeding.” Atlantic Coast Line R.R. v. Brotherhood of Locomotive Eng’rs, 398

U.S. 281, 287 (1970) (emphasis added).

      The Court’s ruling on Redley’s request for a stay does not mean that he and

the other plaintiffs cannot recover damages if they succeed on their RICO claims.

Nor does it prevent Redley from seeking relief from the foreclosure sale in state

court. Nor, finally, does it preclude Reich and Redley from once again reaching a

mutually agreeable accommodation, as they have apparently been able to do for the

last eight years.

        SO ORDERED.



                                             /S/ Frederic Block__________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
September 18, 2019




                                         3
